J-A05013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KYRA ELIZABETH KNOLL                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    CHARLES A. KNOLL, JR.                      :
                                               :
                      Appellant                :       No. 317 WDA 2016

                     Appeal from the Order January 27, 2016
               In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): FD05-008306-005


BEFORE:      GANTMAN, P.J., BENDER, P.J.E., and MOULTON, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED MARCH 13, 2017

        Appellant, Charles A. Knoll, Jr. (“Husband”), appeals pro se1 from the

order entered in the Allegheny County Court of Common Pleas, which denied

his petition for reimbursement of alimony payments. We affirm.

        The relevant facts and procedural history of this case are as follows.

Husband and Appellee Kyra Elizabeth Knoll (“Wife”) married on November

28, 1998. The parties have three children together. On June 3, 2008, Wife

filed a divorce complaint seeking, inter alia, equitable distribution, child

support, sole custody of the parties’ children, alimony, alimony pendente

lite, and counsel fees. On April 14, 2009, the parties entered into a marital

settlement agreement, memorialized by a stipulation and order of court,
____________________________________________


1
    Husband is an attorney.
J-A05013-17


regarding matters of equitable distribution, alimony, and child support

(“Stipulation”).   The Stipulation contained the following relevant provisions

regarding alimony:

                         Stipulation And Order Of Court

                                  *    *    *

         6. Beginning May 1st, 2009, Husband shall pay alimony
         to Wife in the amount of $1,000.00 (One-Thousand
         Dollars) per month for a period of 5 years or through &
         including March, 2014[;]

                                  *    *    *

         10. In the event that Wife’s wages exceed $59,999.00
         gross yearly then alimony shall terminate;

         11. The parties shall exchange year end wage and income
         information on or about January 31st of each year[;]

                                  *    *    *

(Stipulation, dated April 14, 2009, at 2 ¶¶ 6, 10-11). On October 31, 2011,

the court entered a divorce decree, which incorporated for enforcement

purposes the April 14, 2009 Stipulation.

      On May 18, 2012, Husband filed a petition to terminate alimony,

arguing the language of the Stipulation mandates termination of alimony

once Wife begins earning a salary of at least $60,000.00 per year. Husband

claimed Wife’s April 2012 paystub included year-to-date earnings of

$24,022.96, projecting an annual salary of $72,068.88.

      By order dated June 11, 2012 and entered June 27, 2012, the court

denied Husband’s petition to terminate. Specifically, the court stated:

                                      -2-
J-A05013-17


          Husband’s motion to terminate alimony is denied in that
          [W]ife has not yet earned $60,000.00 per year. However,
          [W]ife shall supply [H]usband with a pay stub which
          includes year to date earnings on July 1, 2012 and every
          three months thereafter so that [H]usband may present a
          motion for modification if appropriate.

(Findings of Fact, filed June 27, 2012, at 2 ¶8).

      On December 11, 2015, Husband filed the current pro se “petition for

reimbursement of improperly accepted alimony payments.”              Husband

claimed    Wife’s   earnings   for   2014   exceeded   $60,000.00   and   she

“fraudulently” accepted alimony for January through April 2014.      Husband

requested reimbursement of those payments in the amount of $4,000.00,

plus costs. The court subsequently scheduled a conciliation conference for

January 27, 2016.

      The court held a conciliation conference on January 27, 2016. Due to

the nature of the proceeding, the court did not activate the audio recording

mechanism, so there is no transcript of this proceeding.       Following the

conference, the court denied Husband’s petition for reimbursement.        The

court stated: “[Husband’s] Petition for Reimbursement is Denied as the

[Stipulation] of April 14, 2009 (and its paragraph 10) was to be applied

prospectively, not retroactively, thus estopping [Husband] from this claim.”

(Order, filed January 28, 2016, at 1).

      On February 25, 2016, Husband filed an emergency motion for

reconsideration.    The court denied Husband’s motion on the following

grounds:

                                      -3-
J-A05013-17


         1. There is nothing in the record to indicate that the
         parties intended any special definition of the word
         “terminate” to apply for purposes of interpreting Paragraph
         10 of their [Stipulation] dated April 14, 2009.

         2. Application of the word “terminate” with respect to
         [Husband’s] alimony obligation under the [Stipulation]
         means “come to an end”; contrary to [Husband’s]
         suggestion, it does not mean, “[Wife] becomes
         retroactively ineligible for alimony and must return every
         alimony payment she received for that calendar year.”

         3. Had the parties intended some broader definition of
         the word “terminate” to apply to their [Stipulation], they
         should have specified it.

(Order, filed February 25, 2016, at 1).

      Husband timely filed a pro se notice of appeal on February 26, 2016.

On June 6, 2016, the court ordered Husband to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b); Husband

timely complied on June 16, 2016.

      Husband raises one issue for our review:

         DID THE TRIAL COURT COMMIT AN ABUSE OF
         DISCRETION AND ERR AS A MATTER OF LAW IN
         (ADMITTED PER THE OPINION OF THE [TRIAL] COURT)
         FAILING     TO      ACTIVATE       THE       COURT
         TRANSCRIBING/RECORDING    MECHANISMS,      THEREBY
         RESULTING IN AN INCOMPLETE RECORD AVAILABLE AND
         NECESSARY FOR REVIEW BY THE SUPERIOR COURT OF
         PENNSYLVANIA AS REQUIRED BY PA.R.A.P. 1921?

(Husband’s Brief at 7).

      Husband    argues   the   court’s   failure   to   activate   the   recording

mechanism at the conciliation conference deprived Husband of his right to

meaningful and proper appellate review.             Absent a transcript of the

                                     -4-
J-A05013-17


proceeding, Husband asserts the Court is left to speculate about what

transpired at the conference and what legal basis the trial court relied on to

reach its decision.      Husband suggests this Court cannot rely on the trial

court’s statement in its opinion that no material dispute existed about what

happened at the conciliation conference, in the absence of a transcript to

verify that statement.       Husband suggests preparation of a “Statement in

Absence of Transcript” or an “Agreed Statement of Record” under Pa.R.A.P.

1923 or 1924 would be an exercise in “utter futility” because the parties

would likely be unable to agree on what transpired at the conference.

Husband concludes the court erred by failing to record the conciliation

conference on his petition for reimbursement, and this Court must remand

for a new and recorded proceeding.2 We disagree.

       “A settlement agreement between spouses is governed by the law of

contracts unless the agreement provides otherwise.”            Stamerro v.

Stamerro, 889 A.2d 1251, 1258 (Pa.Super. 2005).           Interpretation of a

marital settlement agreement is a question of law.            Kraisinger v.

Kraisinger, 928 A.2d 333, 339 (Pa.Super. 2007). As a general rule: “When

there are no disputed questions of fact and the issue to be decided is purely

one of law or policy, a case may be disposed of without resort to an

____________________________________________


2
  Notably, Husband’s sole claim on appeal concerns the trial court’s failure
to record the conciliation conference. Husband does not assert substantive
questions about the court’s interpretation of the Stipulation.



                                           -5-
J-A05013-17


evidentiary hearing.” Dee-Dee Cab, Inc. v. Pennsylvania Public Utility

Com’n, 817 A.2d 593, 598 (Pa.Cmwlth. 2003), appeal denied, 575 Pa. 698,

836 A.2d 123 (2003).

      Instantly, the trial court addressed Husband’s issue as follows:

         First, [Husband] argues that this [c]ourt committed
         reversible error and abused its discretion by failing to
         activate the recording mechanism during the [c]ourt’s
         January 27, 2016 conciliation. On December 10, 2015,
         [the court] issued an Order of Court which scheduled a
         “conciliation before newly assigned judge” on the meaning
         of Section 10 of the parties’ [Stipulation]. The Department
         of Court Records’ docket entry for [the] order identified the
         event scheduled for 9:30 a.m. on January 27, 2016 as a
         “hearing,” probably due to the fact that it was scheduled to
         take place in a Family Division courtroom instead of in
         Chambers (as is the local custom when, as here, the
         parties are self-represented). However, in accordance with
         the text of [the December 10, 2015] Order, this [c]ourt
         treated the January 27, 2016 event as a conciliation
         instead of as a hearing, and therefore did not activate the
         courtroom’s electronic recording device. While the [c]ourt
         acknowledges with hindsight that an audio recording of the
         proceedings might have been quite useful, there exists no
         material dispute as to what transpired during the
         conciliation, and the [c]ourt’s failure to electronically
         record it does not constitute reversible error in the
         absence of any such dispute.

(Trial Court Opinion, filed July 12, 2016, at 4) (internal footnotes omitted).

      We see no reason to disrupt the court’s analysis.      Initially, Husband

cites no rule of court or other relevant authority to support his contention

that the court must record conciliation conferences. See generally Estate

of Whitley, 50 A.3d 203 (Pa.Super. 2012), appeal denied, 620 Pa. 724, 69
A.3d 603 (2013) (explaining argument portion of appellate brief must


                                     -6-
J-A05013-17


include pertinent discussion of particular point raised along with discussion

and citation of pertinent authorities; this Court will not consider merits of

argument which fails to cite relevant case or statutory authority). Further,

the purpose of the conciliation conference was to interpret the parties’

Stipulation, which is a question of law. See Kraisinger, supra; Stamerro,

supra. Significantly, Husband does not allege that any disputed questions

of fact existed in this case regarding the Stipulation.      Absent disputed

questions of fact, the court was free to decide the legal issue of whether

Husband was entitled to reimbursement of alimony payments under the

Stipulation, without the necessity of an evidentiary hearing.3 See Dee-Dee

Cab, Inc., supra.           Consequently, Appellant’s claim merits no relief.

Accordingly, we affirm.

       Order affirmed.




____________________________________________


3
  Husband’s reliance on Estate of Wolongovich, 489 A.2d 248 (Pa.Super.
1985) and Mansfield v. Lopez, 432 A.2d 1016 (Pa.Super. 1981) is
misplaced, where those cases involved the removal of an estate executrix
and a finding of paternity, respectively. The nature of those cases gave rise
to material disputes of fact, necessitating a transcript of the underlying
proceedings for meaningful appellate review.        Here, Husband failed to
identify any material issues of fact regarding the interpretation of the
Stipulation, which were presented at the conciliation conference. Likewise,
Husband failed to identify any material dispute about what took place at the
conciliation conference, so we are free to rely on the trial court’s statement
in its opinion that there is no material dispute about what transpired at
the conciliation conference.



                                           -7-
J-A05013-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2017




                          -8-